            Case 1:18-cr-00323-JSR Document 85 Filed 12/04/18 Page 1 of 3
                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                                ELEC'm,ONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC#:~~--1-.,...;.--,r-,..,...f...rA"-­
SOUTHERN DISTRICT OF NEW YORK                                                   DATF, FILFD:
- - - - - - - - - - - - - - - - - - - - - - -- - - - - - - x

UNITED STA TES OF AMERICA
                                                                PARTIAL VACATUR OF
                 -v.-                                           AMENDED CONSENT
                                                                PRELIMINARY ORDER OF
EZRA CHOWAIKI,                                                  FORFEITURE AS TO
                                                                SPECIFIC PROPERTY
                     Defendant.
                                                                18 Cr. 323 (JSR)
----------------------------- x
                   WHEREAS, on or about May 3, 2018, EZRA CHOW AIKI, (the ''defendant") was

charged in a one-count Information, 18 Cr. 323 (the "Information") with wire fraud, in violation

of Title 18, United States Code, Section 1343 (Count One);

                   WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 98l(a)(l)(C) and Title 28, United States Code, Section 246l(c) of any and all proceeds

traceable to the commission of the offense charged in Count One of the Information, including all

right, title and interest of the defendant in the following works of art:

                   a.        Alexander Calder - Fourteen Black Leaves 1,

                   b.        Giorgio de Chirico - Ettore e Andromaca;

                    c.       Marc Chagall - Scene de Village;

                    d.        Marc Chagall - Bouquet de Girojlees;

                   e.        Pict Mondrian - Broekzi;der Mill in the Evening;

                    f.        Cindy Sherman - Untitled 427;

                    g.        Marie-Lourdes da Silva - Tempete;


1
  The Consent Preliminary Order of Forfeiture was vacated as to Alexander Calder - Fourteen
Black Leaves on July 9, 2018 (D.E. 53).
         Case 1:18-cr-00323-JSR Document 85 Filed 12/04/18 Page 2 of 3




               h.      Fernand Leger - Trois Soldats;

               i.      Pablo Picasso - Le Guerrdon;

               J.      Pablo Picasso - Le Clown;

               k.      Yves Tanguy - Je Te Retrouve Objet Trouve;

               I.      Max Ernst - Temptatzon of St. Anthony;

               m.      Roberto Matta - Black Mirror;

               n.      Marc Chagall - Bouquet au Verre;

               o.      Takashi Murakami - Jellyfish E.yes;

               p.      Edgar Degas - Danseuse en Rose;

               q.      Joan Mir6 - Untitled;

               r.      Ferdand Leger - Portrait of Mrs. Chester Dale;

               s.      Fernand Leger - Study for Sao Paolo/;

               t.      Fernand Leger - Study for Sao Paolo II;

               u.      Larry Rivers - Queen of Clubs 2 ;

               v.      31 drawings by Alexander Calder (the "Calder Drawings");

               w.      Tom Wesselmann - Standing Nude 3 ;

               x.      Alexander Calder - Pink Faced Cat;

               y.      Alexander Calder - The Pedestrians; and

               z.      Alexander Calder - The Grind Lady.

(collectively, the "Specific Property");



2
  The Consent Preliminary Order of Forfeiture was vacated as to Larry Rivers - Queen of Clubs
on July 9, 2018 (D.E. 53).
3 The Consent Preliminary Order of Forfeiture was vacated as to Tom Wesselmann - Standing

Nude on September 17, 2018 (D.E. 72).
         Case 1:18-cr-00323-JSR Document 85 Filed 12/04/18 Page 3 of 3




                WHEREAS, on or about May 3, 2018, the defendant pied guilty to Count One of the

Information, pursuant to an agreement with the Government, wherein the defendant admitted to the

forfeiture allegation with respect to Count One and agreed to forfeit the Specific Property;

                WHEREAS, on or about May 16, 2016, the Court entered an Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the "Consent

Preliminary Order of Forfeiture"), which, among other things, ordered the forfeiture of the

defendant's right, title and interest in, among other things, the Specific Property and directed the

United States to publish notice of the Preliminary Order of Forfeiture;

                WHEREAS, the Government no longer seeks to forfeit the defendant's right, title,

and interest in the Calder Drawings;

                WI IEREAS, the Government seeks to have the Consent Preliminary Order of

Forfeiture vacated as to the Calder Drawings (the "Subject Property");

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.         The Consent Preliminary Order of Forfeiture is hereby vacated as to the

Subject Property only and shall remain in full force and effect in all other respects, including with

respect to the remainder of the Specific Property.

                2.         The Clerk of the Court shall forward four certified copies of this Order to

Assistant United States Attorney Alexander J. Wilson, Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New York, New York 10007.


Dated: New York,     Nfw York
       l)I,;rne~be1: {J.   '-3... , 2018
                                                        SO ORDERED:


                                                        I~~RAKOFF
                                                        UNITED STA TES DISTRICT JUDGE
